DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	
 	The application is statutory under 35 USC 101 and 112.  There are no double patenting issues.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 1.  Prior art could not be found for the features a focus lens configured to allow incident light to pass therethrough, the incident light being UV light emitted from the UV light emitting device and reflected from skin and white light emitted from the white light emitting device and reflected from the skin;
 an emission control device configured to control the UV light emitting device and the white light emitting device to simultaneously emit the UV light and the white light; and 
 	An interface configured to receive white light control information and send a white light control signal corresponding to the intensity of the white light according to the white light control information,     
 	Wherein the emission control device is configured to control intensity of the white light based on white light control information from outside,
 	Wherein the emission control device is configured to control the UV light emitting device to emit the UV light at constant intensity during control of the intensity of the white light, and
 	Wherein the emission control device comprises a white light controller configured to regulate the intensity of the white light in response to the white light control signal.  These features in combination with other features could not be found in the prior art.  Claims 2-9 depend on claim 1. Therefore are also allowable.
Regarding claim 10, prior art could not be found for the features  a focus lens configured to allow incident light to pass therethrough, the incident light being UV light emitted from the UV light emitting device and reflected from skin and white light emitted from the white light emitting device and reflected from the skin; a securing device configured to secure a camera lens of a mobile device under the focus lens; an emission control device configured to control the UV light emitting device and the white light emitting device; and a communicator configured to send white light control information received from the  mobile device to the emission control device, wherein the emission control device is configured to control the white light emitting device to change intensity of the white light in response to the white light control information when the UV light is emitted at constant intensity.  These features in combination with other features could not be found in the prior art. Claims 11-15 depend on claim 10.  Therefore are also allowable.
Regarding claim 16, prior art could not be found for the features a focus lens configured to allow incident light to pass therethrough, the incident light being the UV light and the white light reflected from the skin; and an emission control device configured to control the UV light emitting device and the white light emitting device; a mobile device configured to photograph the skin through a camera lens; and a communicator configured to send white light control information received from the mobile device to the emission control device, wherein the skin measurement apparatus is configured to be secured to the mobile device such that the focus lens is placed above the camera lens of the mobile device, and the skin measurement apparatus is configured to regulate intensity of the white light emitted from the white light emitting device.  These features in combination with other features could not be found in the prior art.  Claims 17-20 depend on claim 16.  Therefore are also allowable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 31, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664